3. Common rules in the field of civil aviation security (vote)
- Costa recommendation
- Before the vote
(FR) Mr President, yesterday, during the debate, Mr Barrot announced that he was in possession of a written version of the Commission position on the amendments tabled by Members, and I note that this document has not been distributed. I call on you to ensure that the Commission positions are made available to Members, since many Members are waiting to learn what these positions are.
Very well, Mr Goebbels, we shall ensure that that happens.